         Case 1:21-cv-01838-RD-RLM Document 35 Filed 07/21/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------x
TOWAKI KOMATSU,

                                   Plaintiff,                ORDER

                 -against-                                   21-CV-1838 (RD)

UNITED STATES OF AMERICA, et al.,

                                    Defendants.
---------------------------------------------------------x

ROANNE L. MANN, UNITED STATES MAGISTRATE JUDGE:

        Plaintiff Towaki Komatsu (“plaintiff”), proceeding in forma pauperis, brings claims

against various governmental and non-governmental defendants. By letter dated July 13, 2021,

the United States Attorney’s Office for the Southern District of New York advises that the

United States (the “government”) accepts service of the Summons and Complaint on behalf of

itself, and in their official capacities, current or former members of the United States Marshals

Service Jason Bragalla, Brian McHugh, Leonardo Toro, Michael Greco, and Ralph Sozio. See

Letter (July 13, 2021), Electronic Case Filing Docket Entry (“DE”) #33. The government will

not, however, accept service on their behalf in their individual capacities. See id.

        The Clerk of Court is instructed to issue summonses for defendants Inter-con Security

and CSOs Manwai Lui, Walter Johnson, Ralph Morales and Scott Kamien, and in their

individual capacities, Jason Bragalla, Brian McHugh, Leonardo Toro, Michael Greco, and

Ralph Sozio; complete the USM-285 forms with the addresses listed below for these defendants;

and deliver all documents necessary to effect service to the United States Marshals Service for

the Eastern District of New York (the “USMS-EDNY”). The USMS-EDNY is directed to

effect service at those addresses.
       Case 1:21-cv-01838-RD-RLM Document 35 Filed 07/21/21 Page 2 of 3



Service Addresses

Inter-con Security Systems, Inc.
c/o agent Paracorp Incorporated
2804 Gateway Oaks Dr, Ste 100
Sacramento, CA 95833

Manwai Lui
Inter-con Security Systems, Inc.
c/o agent Paracorp Incorporated
2804 Gateway Oaks Dr, Ste 100
Sacramento, CA 95833

Walter Johnson
Inter-con Security Systems, Inc.
c/o agent Paracorp Incorporated
2804 Gateway Oaks Dr, Ste 100
Sacramento, CA 95833

Scott Kamien
Inter-con Security Systems, Inc.
c/o agent Paracorp Incorporated
2804 Gateway Oaks Dr, Ste 100
Sacramento, CA 95833

Ralph Morales
Inter-con Security Systems, Inc.
c/o agent Paracorp Incorporated
2804 Gateway Oaks Dr, Ste 100
Sacramento, CA 95833

Jason Bragalla
c/o U.S. Marshals Service, SDNY
500 Pearl Street
Suite 400
New York, NY 10007

Brian McHugh,
c/o U.S. Marshals Service, SDNY
500 Pearl Street
Suite 400
New York, NY 10007
         Case 1:21-cv-01838-RD-RLM Document 35 Filed 07/21/21 Page 3 of 3



Leonardo Toro
c/o U.S. Marshals Service, SDNY
500 Pearl Street
Suite 400
New York, NY 10007

Michael Greco
c/o U.S. Marshals Service, SDNY
500 Pearl Street
Suite 400
New York, NY 10007

Ralph Sozio
c/o U.S. Marshals Service, SDNY
500 Pearl Street
Suite 400
New York, NY 10007

         The Clerk of Court is directed to mail a copy of this Order to plaintiff.

         SO ORDERED.

Dated:      Brooklyn, New York
            July 21, 2021

                                        /s/   Roanne L. Mann
                                       ROANNE L. MANN
                                       UNITED STATES MAGISTRATE JUDGE
